Citation Nr: 0726766	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a right above-the-
knee amputation, secondary to diabetes mellitus.

4.  Entitlement to service connection for a left below-the-
knee amputation, secondary to diabetes mellitus.

5.  Entitlement to service connection for coronary 
atherosclerosis, secondary to diabetes mellitus.

6.  Entitlement to service connection for retinopathy.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to July 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

A hearing at the RO was held in March 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand is necessary with 
respect to the issues of service connection for residuals of 
a left shoulder injury, a right above-the-knee amputation, a 
left below-the-knee amputation, coronary atherosclerosis, and 
retinopathy.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The veteran's diabetes mellitus was manifest to a compensable 
degree within one year of his separation from active service.  


CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  In light of the favorable decision below, the Board 
finds that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

The veteran's service medical records are largely 
unavailable, having apparently been destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973.  

In May 2005, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including diabetes mellitus.  He 
contended that at his military separation medical 
examination, he was told that his blood sugar was high and 
advised to seek follow-up care from a civilian physician.  He 
stated that he was diagnosed as having diabetes mellitus 
requiring treatment with insulin in 1960.  
In connection with his claim, the RO obtained private medical 
records identified by the veteran, dated from August 1984 to 
October 2004.  In pertinent part, these records show 
treatment for diabetes mellitus.  When the veteran was seen 
in August 1987, the examiner noted that the veteran had had 
diabetes for 26 years.  When the veteran was seen in May 
1999, it was noted that the veteran had a 40-year history of 
insulin dependent diabetes mellitus.  

The veteran's former spouse, a retired registered nurse, 
submitted statements in support of the veteran's claim.  She 
indicated that she first met the veteran in July 1960, and 
that he had insulin dependent diabetes at that time.  She 
indicated that she was married to the veteran from April 1961 
to mid-1968 and that, during their marriage, she assisted him 
with insulin injections, disposal of needles, and purchasing 
diabetic supplies.  

The veteran's children also submitted statements in support 
of the veteran's claim, stating that as far back as they 
could recall, the veteran was required to inject himself with 
insulin.  

At his March 2007 Board hearing, the veteran testified that 
at his military separation medical examination in 1969, he 
was told that his blood sugar was too high.  He was advised 
to seek the care of a civilian physician upon discharge.  The 
veteran indicated that he thereafter consulted a family 
physician when he returned home and was diagnosed as having 
diabetes in March 1960.  He stated that he was placed on 
insulin therapy immediately upon his diagnosis.  The veteran 
stated that he had attempted to obtain records of his early 
treatment for diabetes mellitus, but had been advised that 
such records were no longer available.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as diabetes 
mellitus, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent 
rating is assigned for diabetes mellitus which is manageable 
by restricted diet only.  A 20 percent rating is assigned 
where diabetes requires requiring insulin and restricted 
diet, or oral hypoglycemic agent and restricted diet.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).   




Analysis

The veteran seeks service connection for diabetes mellitus.  
He contends that at his July 1959 military separation medical 
examination, high blood sugar was noted.  He further contends 
that he was thereafter diagnosed with having insulin-
dependent diabetes mellitus in March 1960, within one year of 
his separation from active service.  

As set forth above, the veteran's service medical records are 
not available.  Moreover, the veteran has testified that 
post-service medical records documenting his treatment for 
diabetes mellitus prior to 1984 are no longer available.  
Notwithstanding the foregoing, however, the Board finds that 
the record on appeal is sufficient upon which to award 
service connection for diabetes mellitus.  

It is well established that a lay person is not competent to 
render medical opinions, including medical diagnoses.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
factors and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

In this case, the veteran reports that he was diagnosed as 
having diabetes mellitus and placed on insulin in March 1960, 
within one year of his separation from service.  While he is 
not competent to render a diagnosis of diabetes mellitus 
based on his symptomatology, he is competent to describe his 
March 1960 visit to his family physician, as well as his 
subsequent routine of regular insulin injections.  Thus, the 
Board finds that the veteran's testimony that he was 
diagnosed as having diabetes mellitus requiring insulin 
injections in March 1960 to be competent.  See Jandreau v. 
Nicholson, No. 07-7029, (Fed. Cir. July 3, 2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
reporting a contemporaneous medical diagnosis).  

Once evidence is determined to be competent, the Board must 
then determine whether such evidence is also credible.  Barr 
v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 2007); see 
also Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).   

In this case, the Board also finds that the veteran's 
testimony that he was diagnosed as having insulin-dependent 
diabetes mellitus in March 1960 to be credible.  The Board 
bases this conclusion on several factors, including the 
demeanor of the veteran at his April 2007 hearing, as well as 
the consistency of his testimony with the other evidence of 
record.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

For example, in reviewing the post-service medical evidence 
of record, the Board observes that in clinical settings many 
years prior to filing his claim for VA benefits, the veteran 
reported a history of diabetes since approximately 1960.  At 
the time these records were completed, the veteran had no 
incentive--financial or otherwise--to fabricate information 
for personal gain, such as a diagnosis of diabetes mellitus 
within one year of service separation.  Cf. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (2006); Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991) (noting that, although 
interest in the outcome of a proceeding does not affect the 
competency to testify, it may affect the credibility of 
testimony).  In the Board's view, therefore, these clinical 
records strengthen the credibility of the veteran's current 
statement that he was diagnosed as having diabetes in 1960.  

Moreover, the Board notes that the veteran's testimony that 
he was diagnosed as having insulin-dependent diabetes 
mellitus in March 1960 is strengthened by the statements of 
his former spouse.  As set forth above, the veteran's former 
spouse has corroborated the veteran's statements that he had 
insulin dependent diabetes when she met him in July 1960.  
She further described thereafter assisting him with insulin 
injections and general diabetic management throughout the 
course of their seven year marriage.  

The Board further observes that the veteran's former spouse 
is a retired registered nurse.  Her professional 
qualifications render her competent to relay a diagnosis of 
diabetes mellitus, as well as describe treatment therefor 
with insulin injections and the like.  See Goss v. Brown, 9 
Vet. App. 109 (1996) (to qualify as a medical professional, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine, or participated in 
treatment).

Based on the foregoing, the Board finds that there is 
sufficient competent and credible evidence upon which to 
conclude that the veteran's diabetes mellitus was manifest to 
a compensable degree within one year of his separation from 
active service.  For these reasons, diabetes is presumed 
under the law to have had its onset in service even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  


REMAND

The veteran also seeks service connection for a right above-
the-knee amputation, a left below-the-knee amputation, 
coronary atherosclerosis, and retinopathy, all secondary to 
diabetes mellitus.

A review of the record indicates that the veteran underwent a 
right above-the-knee amputation in July 1999, and a left 
below-the-knee amputation in December 2003.  Post-service 
clinical records also document treatment for coronary 
atherosclerosis as well as retinopathy.  

While the medical evidence of record contains some indication 
that these conditions may be associated with the veteran's 
now service-connected diabetes mellitus, the record currently 
does not contain sufficient medical evidence upon which to 
render a decision.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to medical causation).  As such, the Board finds that a 
medical opinion is necessary.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing the four elements to consider in determining 
whether a VA medical examination must be provided).

With respect to the remaining claim of service connection for 
residuals of a left shoulder injury, the veteran claims that 
in 1958, while stationed in Munich, Germany, he dislocated 
his shoulder while playing football.  He states that he was 
hospitalized following his injury and underwent surgery.  He 
has submitted an April 2007 letter from a private physician 
who indicated that he had examined the veteran and concluded 
that he had limitation range of motion of the left shoulder 
due to a previous dislocation and surgery in Germany in 1958.  

In connection with the veteran's claim, the RO contacted the 
National Personnel Records Center (NPRC), but was advised 
that the veteran's service medical records were not on file, 
having possibly been destroyed in a fire which occurred at 
that facility in 1973.  The NPRC was able to provide the RO 
with morning reports showing that the veteran had been 
hospitalized at the United States Army Hospital (USAH) in 
Munich, Germany, apparently between August 23, 1958, and 
September 19, 1958.  

It does not appear that the RO made efforts, however, to 
request clinical records from the USAH in Munich, Germany.  
See M21-1MR, Pt. III, Subpart iii, 2.B.12.C (Locating 
Inpatient Treatment (Clinical) Records).  Such records are 
necessary in order to document the nature of, and treatment 
for, the veteran's reported in-service left shoulder injury.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end its efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  Given the 
discussion above, the Board finds that additional efforts are 
necessary in order to obtain the veteran's service medical 
records.

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the NPRC and 
request clinical records pertaining to 
the veteran's period of hospitalization 
at the United States Army Hospital in 
Munich, Germany, in August and September 
1958.  Such efforts should be documented 
in the record.  

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
right above-the-knee amputation, left 
below-the-knee amputation, coronary 
atherosclerosis, and retinopathy.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that the veteran's right above-the-
knee amputation, left below-the-knee 
amputation, coronary atherosclerosis, and 
retinopathy, are causally related to or 
aggravated by his service-connected 
diabetes mellitus.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


